ON MOTION

ORDER

Upon consideration of the parties’ joint motion to remand this case, Dubliner v. Irish Dairy Board, to the United States *258Patent and Trademark Office, Trademark Trial and Appeal Board, Opposition No. 91/164,315 and Cancellation No. 92/044,189, for further proceedings consistent with the settlement agreement reached by the parties and, specifically, to allow the parties to jointly move the Board for vacatur of its decision on appeal,
IT IS ORDERED THAT:
(1) The motion is granted.
(2) All remaining motions are moot.
(3) Each side shall bear its own costs.